Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction filed 09 March, 2022. As filed, Claims 1- 14 are pending. 
Priority
This application, filed 7/20/2020 Claims Priority from Provisional Application 62/885,342, filed 08/12/2019 in Taiwan.
Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicants are reminded of the duty to disclose anything believed to be material to the patentability of the instant application in accordance with 37 CPR 1.56.
Election/Restrictions
Applicant’s election of species 2)  drawn to 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 in the reply filed on 3/09/2022 is acknowledged.  

Claims 1-7 are withdrawn from further consideration as being drawn to a nonelected species.

Claim Objections
1.Claims 8-10  are objected to because of the following informalities: the terminology “compound has alpha-protons” and “pentane has two leaving groups” , “a organic”; contain syntax error. 
2 Claims 10-12, and 14 are objected for reciting improper Markush language: the recitation in claims ”comprises” should be changed to “selected from the group consisting of”. See MPEP 803.02. “A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C." Appropriate correction is required.
3.Claim 13 is objected to because of the following informalities: the terminology “performed between” should be corrected to “performed at a temperature between”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108238913 by Zhu et al. July. 03, 2018 (“the ‘913 publication”; cited in PTO-892 attached herewith; machine translation attached) and US 20190194115, 6/27/2019 by Thamatam  et al. (the ‘115 publication: cited in PTO-892 attached herewith) in view of JP 59007162 by Akieda 01/14/1984 (cited in PTO-892 attached herewith).

The ‘913 publication teach synthesis of azelaic acid used clinical treatment of dermatological diseases by a  process which comprises decarboxylation of heptane-1,1,7,7-tetracarboxylic acid in the presence of  sodium hydroxide, or HCl or sulfuric acid in organic solvent (e.g. of N,N-dimethylformamide, N-methylpyrrolidone, ethylene glycol dimethyl ether, ethylene glycol diethyl ether ) at 100-140 °C to generate the product.  The process has high yield, simple purification, and is suitable for industrial production (abstract; see claims 1-5 of the cited reference; examples). 
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The 115 publication teach method of synthesizing azelaic Acid in large scale
with high purity (e.g., >99.7% with any individual impurity not more than 0.1%); the process comprising the steps of: 
a) tetraethyl heptane- I, 1, 7, 7-tetracarboxylate (which corresponds to step i of claimed process).
b)hydrolyzing tetraethyl heptane-1,1,7,7-tetracarboxylate with an inorganic base (e.g. sodium hydroxide, potassium hydroxide, lithium hydroxide,
potassium carbonate, cesium carbonate, potassium phosphate,
sodium carbonate, sodium phosphate, sodium ethoxide,
or potassium tert-butoxide) to form heptane-1,1,7,7-tetracarboxylic acid; (which corresponds to step  ii of claimed process) and
c)decarboxylating the heptane-I, 1, 7, 7-tetracarboxylic acid with a mild base at a temperature of at most about 200° C thereby forming azelaic acid which corresponds to step iii of claimed process (abstract; [0008]- [0021]; examples; instant claims 8-13). 
The method of the present application differs from the method described in the ‘913 and 115 publications in that prior art teach decarboxylation  of heptane-1,1,7,7-tetracarboxylic acid in the presence of  base or acid such as HCl or sulfuric acid while instant claims require decarboxylation in the presence of organic sulfonic acid for the formation of the same compound.
However, utilizing organic sulfonic acid  as alternative catalyst for decarboxylation reaction  is known in the prior art as  discussed in the ‘162 publication.  The ‘162 publication discuss decarboxylation o carboxylic acid to corresponding products of formula (I) by heating the substrate in concentrated mineral acids (e.g. sulfuric acid or phosphoric acid) or in an aliphatic or aromatic sulfonic acid such as methanesulfonic acid and p-toluenesulfonic acid. The reaction is selective, the other parts of the molecule are not damaged and no undesired side-reactions take place (abstract; [0007];  claims; examples; (instant claims 8, 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the  ‘193 and 115 publication concerning preparation of synthesizing azelaic acid in by hydrolyzing tetraethyl heptane-1,1,7,7-tetracarboxylate with an inorganic base followed by decarboxylating the heptane-1, 1, 7, 7-tetracarboxylic acid with the teachings of  the ‘162 publication regarding utilizing organic sulfonic acid for decarboxylation step because the prior art teach that organic sulfonic acid such as methanesulfonic acid  is an alternative acid to inorganic acid for decarboxylation.
Given that ‘162 publication teach that the decarboxylation in the presence of organic sulfonic acid is selective and side reaction are avoided, one of ordinary skill in the art would have been motivated to combine the teachings of prior art and to utilize organic sulfonic acid in reaction instead of inorganic acid or base  as disclosed by the ‘115 and 193 publications with reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
Claims 8-14 are rejected. Claims 1-7 are withdrawn from consideration. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622